ROBERTSON, Presiding Judge,
dissenting.
In Homa-Goff Interiors, Inc. v. Cowden, 350 So.2d 1035 (Ala.1977), our supreme court stated:
“[W]here the lease provides an approval clause, a landlord may not unreasonably and capriciously withhold his consent to a sublease agreement. The landlord’s rejection should be judged under a test applying a reasonable commercial standard. This question, of course, becomes a question of fact to be determined by the jury.”
350 So.2d at 1038.
I would reverse and remand; therefore, I respectfully dissent,
YATES, J., concurs.